Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022, has been entered.
Drawings
The drawings are objected to because they do not comply with MPEP § 608.02(V)(h)(3) which necessitates that sectional views include hatching to indicate section portions of an object.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6-8, 13, 16, 17, 19, 115-118, 120, 121, 125, 128, and 129 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “said pump head having an inflation pin having a fourth diameter that is equal to or greater than said third passage of said seat.” Such phrasing is unclear and indefinite as applicant is comparing the diameter of the inflation pin so an undisclosed aspect of the third passage. For purposes of examination, the office regards such phrasing as necessitating that the fourth diameter be equal to or greater than an inner diameter of the third passage (emphasis added).
Claim 2 recites that the “pump head further comprising a valve coupler having a housing”. It is unclear and indefinite how applicant differentiates the pump head, valve coupler and housing.
Claim 4 necessitates that “each of said plurality of balls being nested in a hole”. It is unclear and indefinite whether the hole recited in claim 4 is the same as, or different from, the hole recited in claim 2. Additionally, it is unclear and indefinite whether the plurality of balls are nested in a single hole or each individual ball is nested in an individual hole.
The term “sufficient” in claim 4is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 13 recites the limitation "the outer diameter of the cap member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the channel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In regards to claim 19, line 2, it is unclear and indefinite whether applicant is referencing the first or the second sealing mechanism.
Claims 115 and 125, recite, “the cap member further having a channel disposed about an outer diameter”. It is unclear and indefinite what structure the “outer diameter” is tied to. For purposes of examination, the office interprets the claim as referencing an outer diameter of the cap member.
Claims not specifically recited are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, 125, and 128 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers et al. (U.S. Patent 5,544,858), hereinafter “Rogers”.
In regards to claim 1, Rogers discloses a valve assembly, comprising: a) a valve stem that includes: a. a cap member (34) having a pin passage (PP) with a first diameter; b. a stem member (33) removably and sealingly coupled to the cap member (34), the stem member (33) having a second passage (28) with a second diameter, the first diameter being smaller than the second diameter; b. a biasing element (40) disposed in the second passage (28), b. a sealing member (32) at least partially disposed in the second passage (28), the sealing member (32) having a third diameter, the third diameter being larger than the first diameter, and c. a seat (36) disposed between the sealing member (32) and the pin passage (PP), wherein  said sealing member (32) is biased to into contact with said seat (36), said seat (36) having a complementary shape to said sealing member (32) and a third passage; and b) a head (12) fluidly and removably coupled to said cap member (34), said head (12) having an pin (24) having a fourth diameter that is equal to or greater than said third passage of said seat (36).  

    PNG
    media_image1.png
    406
    949
    media_image1.png
    Greyscale

The office notes that the inclusion of material worked upon (i.e. air) by a structure being claimed does not impart patentability to the claims. See MPEP § 2115.
It is the office’s position that the assembly disclosed by Rogers is equally operable as a pneumatic assembly wherein element 12 may be regarded as a pump head having an inflation pin. The office further notes that the device disclosed by Rogers is capable of delivering flow through the assembly in either direction.
In regards to claim 6, the pin (24) forms a seal with the third passage of the seat (36) when the head (12) is engaged with said cap member (34).  
In regards to claim 7, the pin (24) has gas outlet (GO) adjacent a distal end thereof and disengages the sealing member (32) from the seat (36) when the pin (24) passes through the third passage of the seat (36), the gas outlet (GO) being disposed between the seat (36) and the sealing member (32) when the head (12) is coupled to the cap member (34). See Fig. 5.  
In regards to claim 8, the pin (24) is the only passage for fluid into the valve stem (11) when the head (12) is engaged with the cap member (34).  
In regards to claim 125, Rogers discloses a valve assembly, comprising: i. a cap member (34) having an end (30) with a pin passage (PP) formed therein, the pin passage (PP) having a first diameter, said cap member (34) having a channel (C) formed about an outer diameter;   ii. a stem member (33) removably and sealingly coupled to said cap member (34), the stem member (33) having a central passage (28) of a second diameter, the first diameter being smaller than the second diameter; iii. a biasing element (40) disposed in said central passage (28), vi. a sealing member (32) disposed in said central passage (28), and vii. a seat (36) disposed between said sealing member (32) and said pin passage (PP), wherein said biasing element (40) biases said sealing member (32) against said seat (36), said seat (36) having a complementary shape to said sealing member (32) and includes a third passage having a third diameter, the third passage being aligned with said pin passage (PP), the third diameter being smaller than the first diameter, wherein the channel (C) is arranged between the seat (36) and the end (30) of the cap member (34). 
In regards to claim 128, Rogers further discloses a device (12) selectively coupleable to said cap member (34), said device (12) having a pin (24); wherein said third passage is sized to form an airtight seal about the pin (24) when the device (12) is engaged with said cap member (34).  
The office notes that the inclusion of material worked upon (i.e. air) by a structure being claimed does not impart patentability to the claims. See MPEP § 2115.
It is the office’s position that the assembly disclosed by Rogers is equally operable as a pneumatic assembly wherein element 12 may be regarded as a pump head having an inflation pin. The office further notes that the device disclosed by Rogers is capable of delivering flow through the assembly in either direction.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (U.S. Patent 6,032,691), hereinafter “Powell” in view of Becocci (U.S. Publication 20120067038).
In regards to claim 1, Powell discloses a valve assembly, comprising: a) a valve stem that includes: a. a cap member (240) having a pin passage (246) with a first diameter; b. a stem member (201) removably and sealingly coupled to the cap member (240), the stem member (201) having a second passage (235) with a second diameter, the first diameter being smaller than the second diameter; b. a biasing element (215) disposed in the second passage (235), b. a sealing member (216) at least partially disposed in the second passage (235), the sealing member (216) having a third diameter, the third diameter being larger than the first diameter, and c. a seat (217) disposed between the sealing member (216) and the pin passage (246), wherein said sealing member (216) is biased to into contact with said seat (217), said seat (217) having a complementary shape to said sealing member (216) and a third passage; and b) a head (202) fluidly and removably coupled to said cap member (240), said head (202) having an pin (230) having a fourth diameter.
Powell does not specifically disclose that the fourth that is equal to or greater than said third passage of said seat. However, Becocci teaches a coupling arrangement wherein a pin (13) includes a fourth diameter which is equal to or greater than a passage through a seat (20).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the seat and pin of Powell to contact each other as taught by Becocci to provide further support to the pin and prevent the buildup of backup pressure against the pin. 
The office notes that the inclusion of material worked upon (i.e. air) by a structure being claimed does not impart patentability to the claims. See MPEP § 2115.
It is the office’s position that the assembly disclosed by Powell is equally operable as a pneumatic assembly wherein element 202 may be regarded as a pump head having an inflation pin. The office further notes that the device disclosed by Powel is capable of delivering flow through the assembly in either direction.
In regards to claim 6, Powell, as modified, discloses that the pin (230) forms a seal with the third passage of the seat (217) when the head (202) is engaged with said cap member (240).  
In regards to claim 7, the pin (230) has gas outlet (232) adjacent a distal end thereof and disengages the sealing member (216) from the seat (217) when the pin (232) passes through the third passage of the seat (217), the gas outlet (232) being disposed between the seat (217) and the sealing member (216) when the head (202) is coupled to the cap member (240). 
In regards to claim 8, the pin (230) is the only passage for fluid into the valve stem (201) when the head (202) is engaged with the cap member (240).  
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell and Becocci and further in view of Spinosa et al. (U.S. Patent 4,506,862), hereinafter “Spinosa”
While Powell does disclose that the head includes a coupler. Powell does not specifically disclose the coupler necessitated by applicant. However, Spinosa teaches a head including a housing (60) and a sleeve (76) extending about the periphery of and enclosing said housing (60), said sleeve (76) further being fixedly coupled to said housing (60), said housing (60) includes a ball lock coupling mechanism having at least one ball (72) nested in a hole (70) in an inner diameter of the housing (60), said sleeve (76) biasing the at least one ball (72) to protrude into the inner diameter of the valve coupler.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the coupling sleeve disclosed by Powell to include an elastic sleeve, in view of the teachings of Spinosa, as an obvious use of a known technique (i.e. providing an elastic sleeve to directly apply an inward force to at least one ball, as in Spinosa) to improve a similar device (i.e. the head of Powell) in the same way (e.g. enable fluid coupling).
Allowable Subject Matter
Claims 130 and 131 are allowed.
Claims 4, 13, 16-19, 116-121, and 129 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 115 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
As discussed above, it is the office’s position that Rogers and Powell, as modified, disclose applicant’s amended claim language.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753